Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application DE 10 2017 127 718.8 filed on 11/23/17.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (CORK, US Pub. No: 2017-0039423; BENNETT, US Pub. No.: 2006-070934; SUKIGARA, US Pub. No.: 2018-0286511) does not teach nor suggest in detail the limitations: 
“A user assistance system for reprocessing reusable medical devices, the user assistance system comprising: data glasses comprising: a camera, an imaging optical module with a projection surface, a data memory in which a plurality of type datasets are saved that each comprise information relating to an identifying feature of a specific medical device type, and information relating to instructions for reprocessing the specific medical device type, and one or more processors configured to: project visual information onto the projection surface arranged within the field of vision of a user of the data glasses, record an image of a reusable medical device with the camera, compare the image data of the image with the information relating to the identifying features in the type datasets, identify a type of the reusable medical device using the identifying feature available within the image, activate a type profile assigned to an associated type dataset, record an image of a reusable medical device with the camera, compare the image data of the image with the information relating to the identifying features in the type datasets, identify a type of the reusable medical device using the identifying feature available within the image record a user identifying feature and compare the user identifying feature with user datasets saved on the data memory which each comprise information relating to at least one user identifying feature and, in the event of correspondence, to activate a user profile assigned to the user dataset, record a location identifying feature and compare the location identifying feature with location datasets saved on the data memory which each comprise information relating to at least one location identifying feature and, in the event of correspondence, to activate a location profile assigned to the location dataset, retrieve information from the data memory relating to instructions for reprocessing medical devices that are assigned to at least one type profile, at least one user profile and at least one location profile, and display the instructions for reprocessing the medical device assigned to the active type profile, the active user profile and the active location profile as visual information on the projection surface” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record CORK does not teach or suggest in detail a user assistance system for reprocessing reusable medical devices or teach information relating to instructions for reprocessing the specific medical device type.  The prior art does not disclose recording an image of a reusable medical device with the camera in order to compare the image data with the information relating to the identifying features in the type datasets, or identifying a type of the reusable medical device using the identifying feature available within the image, or recording a user identifying feature and compare the user identifying feature with user datasets saved on the data memory which each comprise information relating to at least one user identifying feature.  In addition, the prior art is silent as to suggesting that in the event of correspondence, activate a user profile assigned to the user dataset, record a location identifying feature and compare the location identifying feature with location datasets saved on the data memory which each comprise information relating to at least one location identifying feature or, in the event of correspondence, activate a location profile assigned to the location dataset.  Finally, the prior art is silent as to retrieving information from the data memory relating to instructions for reprocessing medical devices that are assigned to at least one type profile, at least one user profile and at least one location profile, and silent as to displaying the instructions for reprocessing the medical device assigned to the active type profile, the active user profile and the active location profile as visual information on the projection surface as presented by the Applicant.  
CORK discloses a user medical assistance system that includes a HMD with a camera, an imaging optical module, a projection surface, a data memory in which a plurality of type datasets are saved that each comprise information relating to an identifying feature of a specific medical device type.  The prior art also teaches projecting visual information onto the projection surface arranged within the field of vision of a user of the data glasses and record a location identifying feature and compare the location identifying feature with location datasets saved on the data memory which each comprise information relating to at least one location identifying feature and, in the event of correspondence, to activate a location profile assigned to the location dataset.  An additional prior art of note is BENNETT (US Pub. No.: 2006-070934) that addresses reprocessing of medical devices but is not directed towards an HMD or the instructions functionality for reprocessing said devices as well as the dataset information for user profile, location and device type.   The closest NPL VAUGHHAN (VAUGHHAN, “An overview of self-adaptive technologies within virtual reality training”, 2016) discusses HMD assistance in the medical field but is silent as to reprocessing medical devices or the datasets required as disclosed in the instant application. 
Whereas, as stated above, Applicant’s claimed invention recites a user assistance system for reprocessing reusable medical devices as well as information relating to instructions for reprocessing the specific medical device type. The invention claims recording an image of a reusable medical device with the camera in order to compare the image data with the information relating to the identifying features in the type datasets, identifying a type of the reusable medical device using the identifying feature available within the image, and recording a user identifying feature and compare the user identifying feature with user datasets saved on the data memory which each comprise information relating to at least one user identifying feature.  In addition, the invention claims that in the event of correspondence, activate a user profile assigned to the user dataset, record a location identifying feature and compare the location identifying feature with location datasets saved on the data memory which each comprise information relating to at least one location identifying feature and claims, in the event of correspondence, activate a location profile assigned to the location dataset.  Finally, the claimed invention includes retrieving information from the data memory relating to instructions for reprocessing medical devices that are assigned to at least one type profile, at least one user profile and at least one location profile, and displaying the instructions for reprocessing the medical device assigned to the active type profile, the active user profile and the active location profile as visual information on the projection surface. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481